Exhibit 10.3

CITADEL BROADCASTING CORPORATION

2010 EQUITY INCENTIVE PLAN

ARTICLE I

PURPOSE

Purpose of the Plan. The Plan shall be known as the Citadel Broadcasting
Corporation 2010 Equity Incentive Plan (the “Plan”). The Plan is intended to
further the growth and profitability of the Company by increasing incentives and
encouraging Share ownership on the part of the Employees, Members of the Board,
and Independent Contractors of Citadel Broadcasting Corporation, a Delaware
corporation (the “Company”) and its Subsidiaries. The Plan is intended to permit
the grant of Awards that constitute Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Awards and Other Stock Awards, cash payments and such other forms as
the Committee in its discretion deems appropriate, including any combination of
the above.

ARTICLE II

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) directly or indirectly controlled
by the Company.

“Award” means, individually or collectively, a grant under the Plan of Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards and Other Stock
Awards, cash payments and such other forms as the Committee in its discretion
deems appropriate.

“Award Agreement” means the written agreement setting forth the terms and
conditions applicable to an Award.

“Base Price” means the price at which a stock appreciation right may be
exercised with respect to a Share.

“Board” means the Company’s Board of Directors, as constituted from time to
time.



--------------------------------------------------------------------------------

“Cause” means with respect to a Participant’s Termination from and after the
date hereof, the following: (a) in the case where there is no employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award (or where there is such an agreement but it
does not define “cause” (or words of like import)), termination due to: (i) the
commission by a Participant of any indictable offense which carries a maximum
penalty of imprisonment; (ii) perpetration by a Participant of an illegal act,
or fraud which could cause significant economic injury to the Company;
(iii) continuing failure by the Participant to perform the Participant’s duties
in any material respect, provided that the Participant is given notice and an
opportunity to effectuate a cure as determined by the Committee; or (iv) a
Participant’s willful misconduct with regard to the Company that could have a
material adverse effect on the Company; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter. With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under applicable law.

“Change in Control” means the date that any one or more of the following events
occurs to the extent such event also constitutes a “change in control event”
within the meaning of Section 409A of the Code:

(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock of the Company held
by such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company; provided,
if any one person, or more than one person acting as a group, is considered to
own more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons is not considered to cause a “change in control”;

(ii) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;

(iii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board before the date of the appointment or election;

(iv) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions (for this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets); provided, however, a transfer of assets by the Company is not treated
as a “change in control” if the assets are transferred to (a) a shareholder of
the company (immediately before the asset transfer) in exchange for or with
respect to his/her/its stock, (b) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (d) an entity, at least
fifty percent (50%) of the total value or voting power of which is owed,
directly or indirectly, by a person described in clause (c) hereof.

 

2



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, a “change in control” shall not be deemed
to occur solely by reason of the conversion of the Company’s debtholders, as of
June 2, 2010, into equityholders.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

“Committee” means at least one committee, as described in Article III.,
appointed by the Board from time to time to administer the Plan and to perform
the functions set forth herein.

“Disability” means with respect to a Participant’s Termination, the Participant
shall have been substantially unable to perform the Participant’s material
duties to the Company and its Subsidiaries by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for one-hundred-eighty (180) consecutive days or two-hundred-seventy (270) days
in any twenty-four (24)-month period. A Disability shall only be deemed to occur
at the time of the determination by the Committee of the Disability.
Notwithstanding the foregoing, for Awards that are subject to Section 409A of
the Code, Disability shall mean that a Participant is disabled under
Section 409A(a)(2)(C)(i) or (ii) of the Code.

“Eligible Individual” means any of the following individuals who is designated
by the Committee in its discretion as eligible to receive Awards subject to the
conditions set forth herein: (a) any Member of the Board, officer or Employee of
the Company or a Subsidiary of the Company, (b) any individual to whom the
Company, or a Subsidiary of the Company, has extended a formal offer of
employment, so long as the grant of any Award shall not become effective until
the individual commences employment or (c) any Independent Contractor or advisor
of the Company or a Subsidiary.

“Employee” means an employee of the Company or a Subsidiary. Notwithstanding
anything to the contrary contained herein, the Committee may grant Awards to an
individual who has been extended an offer of employment by the Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence employment by a date established by the Committee.

“Employment Agreement” means any employment agreement in effect between a
Participant and the Company.

 

3



--------------------------------------------------------------------------------

“Exercise Price” means the price at which a Share subject to an Option may be
purchased upon the exercise of the Option.

“Fair Market Value” means, except as otherwise specified in a particular Award
Agreement, (a) while the Shares are readily traded on an established national or
regional securities exchange, the closing transaction price of such a Share as
reported by the principal exchange on which such Shares are traded on the date
as of which such value is being determined or, if there were no reported
transaction for such date, the opening transaction price as reported by exchange
for the first trading date following the date by which such value is being
determined on the next preceding date for which a transaction was reported,
(b) if the Shares are not readily traded on an established national or regional
securities exchange, the average of the bid and ask prices for such a Share on
the date as of which such value is being determined, where quoted for such
Shares, or (c) if Fair Market Value cannot be determined under clause (a) or
clause (b) above, or if the Board determines in its sole discretion that the
Shares are too thinly traded for Fair Market Value to be determined pursuant to
clause (a) or clause (b), the value as determined by the Board, in its sole
discretion, on a good faith basis.

“Good Reason” means, unless otherwise agreed to in writing by the Participant,
the following: (a) in the case where there is no employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award (or where there is such an agreement but it does not define “good
reason” (or words of like import)), termination due to: (i) any material
diminution or adverse change in the Participant’s duties or authorities or
(ii) a material reduction in the Participant’s base salary; provided that in
order to invoke a termination for Good Reason, (A) the Participant must provide
written notice within ninety (90) days of the occurrence of any event of “Good
Reason,” (B) the Company must fail to cure such event within ten (10) days of
the giving of such notice, and (C) the Participant must terminate employment
within thirty (30) days following the expiration of the Company’s cure period;
or (b) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or an Affiliate and the Participant at the time of the grant of the Award that
defines “good reason” (or words of like import), “good reason” as defined under
such agreement; provided, however, that with regard to any agreement under which
the definition of “good reason” only applies on occurrence of a change in
control, such definition of “good reason” shall not apply until a change in
control actually takes place and then only with regard to a termination
thereafter.

“Grant Date” means the date that the Award is granted.

“Immediate Family” means the Participant’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half-brothers and half-sisters), in-laws (including all such relationships
arising because of legal adoption) and any other person required under
applicable law to be accorded a status identical to any of the foregoing.

“Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and is intended by the Committee to meet the requirements of
Section 422 of the Code.

“Independent Contractor” means an independent contractor or consultant of the
Company or a Subsidiary. Notwithstanding anything to the contrary contained
herein, the Committee may grant Awards to an individual who has been extended an
offer to become an independent contractor or consultant by the Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence his or her duties by a date established by the
Committee.

 

4



--------------------------------------------------------------------------------

“Member of the Board” means an individual who is a member of the Board or of the
board of directors of a Subsidiary.

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means an option to purchase Shares granted pursuant to Article VII.

“Other Stock-Based Award” means an Award under Article XI of this Plan that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Shares including, without limitation, an Award valued by reference to an
Affiliate.

“Participant” means an Employee, Independent Contractor, or Member of the Board
with respect to whom an Award has been granted and remains outstanding.

“Performance Award” means an Award granted to a Participant pursuant to Article
X hereof contingent upon achieving certain Performance Goals.

“Performance Goals” means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable.

“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate.

“Period of Restriction” means the period during which Awards are subject to
forfeiture and/or restrictions on transferability.

“Restricted Stock” means a Stock Award granted pursuant to Article VIII under
which the Shares are subject to forfeiture upon such terms and conditions as
specified in the relevant Award Agreement.

“Restricted Stock Unit” or “RSU” means a Stock Award granted pursuant to Article
VIII subject to a period or periods of time after which the Participant will
receive Shares if the conditions contained in such Stock Award have been met.

“Share” means the Company’s common shares, or any security issued by the Company
or any successor in exchange or in substitution therefore.

“Stock Appreciation Right” or “SAR” means an Award granted pursuant to Article
IX, granted alone or in tandem with a related Option which is designated by the
Committee as a SAR.

“Stock Award” means an Award of Restricted Stock or an RSU pursuant to Article
VIII.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that person or one or more of the other Subsidiaries
of that person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity, a majority of the limited
liability company, partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any person or one or
more Subsidiaries of that person or a combination thereof. For purposes hereof,
person or persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such person or persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

“Ten Percent Holder” means an Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
who, at the time an Option is granted, owns shares representing more than ten
percent of the voting power of all classes of securities of the Company.

“Termination” means (i) in the case of an Employee: (a) a termination of
employment of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be a Subsidiary, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Subsidiary at the time the entity ceases to be a Subsidiary; (ii) in the
case of a Consultant: (x) that the Consultant is no longer acting as a
consultant to the Company or a Subsidiary; or (y) when an entity which is
retaining a Participant as a Consultant ceases to be a Subsidiary unless the
Participant otherwise is, or thereupon becomes, a Consultant to the Company or
another Subsidiary at the time the entity ceases to be a Subsidiary; or (iii) in
the case of a Member of the Board, that individual Director has ceased to be a
Member of the Board. Notwithstanding the foregoing, the Committee may, in its
sole discretion, otherwise define Termination in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination
thereafter.

Notwithstanding the foregoing, for Awards that are considered to be “deferred
compensation” under Section 409A of the Code and that are settled or distributed
upon a “Termination,” the foregoing definition shall only apply to the extent
the applicable event would also constitute a “separation from service” under
Code Section 409A.

“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.

 

6



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of one (1) or more Members of the Board and may consist
of the entire Board. Unless otherwise determined by the Board, the Committee
shall be the Compensation Committee.

3.2 Authority and Action of the Committee. It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the full and
final authority in its discretion to (a) determine which Eligible Individuals
shall be eligible to receive Awards and to grant Awards, (b) prescribe the form,
amount, timing and other terms and conditions of each Award, (c) interpret the
Plan and the Award Agreements (and any other instrument relating to the Plan),
(d) adopt such procedures as it deems necessary or appropriate to permit
participation in the Plan by Eligible Individuals, (e) adopt such rules as it
deems necessary or appropriate for the administration, interpretation and
application of the Plan, (f) interpret, amend or revoke any such procedures or
rules, (g) correct any technical defect(s) or technical omission(s), or
reconcile any technical inconsistency(ies), in the Plan and/or any Award
Agreement, (h) accelerate the vesting of any Award, (i) extend the period during
which an Option or SAR may be exercisable, and (j) make all other decisions and
determinations that may be required pursuant to the Plan and/or any Award
Agreement or as the Committee deems necessary or advisable to administer the
Plan.

The acts of the Committee shall be either (i) acts of a majority of the members
of the Committee present at any meeting at which a quorum is present or
(ii) acts approved in writing by all of the members of the Committee without a
meeting. A majority of the Committee shall constitute a quorum. The Committee’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any Employee of the
Company or any of its Subsidiaries or Affiliates, the Company’s independent
certified public accountants or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

The Company shall effect the granting of Awards under the Plan, in accordance
with the determinations made by the Committee, by execution of written
agreements and/or other instruments in such form as is approved by the
Committee.

3.3 Delegation by the Committee.

3.3.1 The Committee, in its sole discretion and on such terms and conditions as
it may provide, may delegate all or any part of its authority and powers under
the Plan to one or more Members of the Board of the Company and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority or power if prohibited by applicable law.

 

7



--------------------------------------------------------------------------------

3.3.2 The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company.

3.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board and any person designated pursuant to Section 3.3.1,
shall be indemnified and held harmless by the Company against and from (a) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any good faith action taken or good faith failure to
act under the Plan or any Award Agreement, and (b) from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such claim, action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Notice of Articles or
Articles of the Company, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

3.5 Decisions Binding. All determinations, decisions and interpretations of the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan or any Award Agreement shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
number of Shares available for delivery pursuant to Awards granted under the
Plan shall be 10,000,000 Shares, approximately 5,000,000 of which were
authorized for issuance upon emergence from bankruptcy and 5,000,000 of which
shall be utilized for future grants. Shares awarded under the Plan may be;
authorized but unissued Shares, authorized and issued Shares reacquired and held
as treasury Shares or a combination thereof. To the extent permitted by
applicable law or exchange rules, Shares issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Company or any Subsidiary or Affiliate shall not reduce the
Shares available for grants of Awards under this Section 4.1. Subject to
adjustment as provided in Section 4.3, the maximum number of Shares with respect
to which Incentive Stock Options may be granted shall be 10,000,000. Subject to
adjustment as provided in Section 4.3, the maximum number of Shares that may be
subject to Options or SARs granted to any Participant during the term of the
Plan is 10,000,000.

4.2 Lapsed Awards. To the extent that Shares subject to an outstanding Option
(except to the extent Shares are issued or delivered by the Company in
connection with the exercise of a tandem SAR) or other Award are not issued or
delivered by reason of (i) the expiration, cancellation, forfeiture or other
termination of such Award, (ii) the withholding of such Shares in satisfaction
of applicable federal, state or local taxes or (iii) of the settlement of all or
a portion of such Award in cash, then such Shares shall again be available under
this Plan.

 

8



--------------------------------------------------------------------------------

4.3 Changes in Capital Structure. Unless otherwise provided in the Award
Agreement, in the event that any extraordinary dividend or other extraordinary
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, change of
control or exchange of Shares or other securities of the Company, or other
corporate transaction or event (each a “Corporate Event”) affects the Shares,
the Board shall, in such manner as it in good faith deems equitable, adjust any
or all of (i) the number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted, (ii) the number of Shares or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards, and
(iii) the Exercise Price or Base Price with respect to any Award, or make
provision for an immediate cash payment to the holder of an outstanding Award in
consideration for the cancellation of such Award.

4.3.1 If the Company enters into or is involved in any Corporate Event, the
Board may, prior to such Corporate Event and upon such Corporate Event, take
such action as it deems appropriate, including, but not limited to, replacing
Awards with substitute awards in respect of the Shares, other securities or
other property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of Shares, pricing
and otherwise, which shall substantially preserve the value, rights and benefits
of any affected Awards granted hereunder as of the date of the consummation of
the Corporate Event. Notwithstanding anything to the contrary in the Plan, if a
Change in Control occurs, with respect to clauses (a), (d) and (e) of such
definition only, the Company shall have the right, but not the obligation, to
cancel each Participant’s Awards immediately prior to such Change in Control and
to pay to each affected Participant in connection with the cancellation of such
Participant’s Awards, an amount equal that the Committee, in its sole
discretion, in good faith determines to be the equivalent value of such Award
(e.g., in the case of an Option or SAR, the amount of the spread), it being
understood that the equivalent value of an Option or SAR with an exercise price
greater than or equal to the fair market value of the underlying Shares shall be
$0.

4.3.2 Upon receipt by any affected Participant of any such substitute awards (or
payment) as a result of any such Corporate Event, such Participant’s affected
Awards for which such substitute awards (or payment) were received shall be
thereupon cancelled without the need for obtaining the consent of any such
affected Participant. Any actions or determinations of the Committee under this
Section 4.3 need not be uniform as to all outstanding Awards, nor treat all
Participants identically.

4.3.3 If the Company (i) makes distributions (by dividend or otherwise),
(ii) grants rights to purchase securities, or (iii) issues securities, in the
case of clauses (ii) and (iii) at a price below Fair Market Value, and in each
case of clauses (i), (ii) and (iii), (an “Extraordinary Distribution”), then, to
reflect such Extraordinary Distribution, (A) SARs and Options shall be adjusted
to retain the pre-Extraordinary Distribution spread by decreasing the base price
or exercise price of such SAR and Option awards, respectively, or, if the SAR
base price or Option exercise price, as adjusted, would be less than twenty-five
(25%) of the value of the Company’s common stock post-Extraordinary
Distribution, holders will be granted dividend equivalent rights for the balance
of the lost spread, such rights to be payable in cash when the applicable SAR or
Option award vests and (B) holders of Stock Awards will be granted dividend
equivalent rights payable in cash when the applicable Stock Award vests.

 

9



--------------------------------------------------------------------------------

4.4 Minimum Purchase Price. Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued Shares are issued under this
Plan, such Shares shall not be issued for a consideration that is less than as
permitted under applicable law.

ARTICLE V

EFFECTIVE DATE

The Plan has been adopted by the Company on June 3, 2010 (the “Effective Date”)
as approved by the United States Bankruptcy Court and was thereafter ratified
and approved by the Board on June 9, 2010.

ARTICLE VI

GENERAL REQUIREMENTS FOR AWARDS

6.1 Awards Under the Plan. Awards under the Plan may be in the form of Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards and Other Stock
Awards, cash payments and such other forms as the Committee in its discretion
deems appropriate, including any combination of the above. No fractional Shares
shall be issued under the Plan nor shall any right be exercised under the Plan
with respect to a fractional Share.

6.2 General Eligibility. All Eligible Individuals are eligible to be granted
Awards, subject to the terms and conditions of this Plan. Eligibility for the
grant of Awards and actual participation in this Plan shall be determined by the
Committee in its sole discretion.

6.3 Incentive Stock Options. Notwithstanding anything herein to the contrary,
only eligible Employees of the Company, its Subsidiaries and its Parent (if any)
are eligible to be granted Incentive Stock Options under this Plan. Eligibility
for the grant of an Incentive Stock Option and actual participation in this Plan
shall be determined by the Committee in its sole discretion.

ARTICLE VII

STOCK OPTIONS

7.1 Grant of Options. Subject to the provisions of the Plan, Options may be
granted to Participants at such times, and subject to such terms and conditions,
as determined by the Committee in its sole discretion. An Award of Options may
include Incentive Stock Options, Non-Qualified Stock Options, or a combination
thereof; provided, however, that an Incentive Stock Option may only be granted
to an Employee of the Company or a Subsidiary and no Incentive Stock Option
shall be granted more than ten years after the earlier of (i) the Effective Date
or (ii) the date this Plan is approved by the Company’s shareholders.

 

10



--------------------------------------------------------------------------------

7.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to the exercise of all or
a portion of the Option, and such other terms and conditions as the Committee,
in its discretion, shall determine. The Award Agreement pertaining to an Option
shall designate such Option as an Incentive Stock Option or a Non-Qualified
Stock Option. Notwithstanding any such designation, to the extent that the
aggregate Fair Market Value (determined as of the Grant Date) of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year (under this Plan or
any other plan of the Company, or any parent or subsidiary as defined in
Section 424 of the Code) exceeds $100,000, such Options shall constitute
Non-Qualified Stock Options. For purposes of the preceding sentence, Incentive
Stock Options shall be taken into account in the order in which they are
granted.

7.3 Exercise Price. Subject to the other provisions of this Section, the
Exercise Price with respect to Shares subject to an Option shall be determined
by the Committee in its sole discretion; provided, however, that the Exercise
Price with respect to an Incentive Stock Option granted to a Ten Percent Holder
shall not be less than one hundred and ten percent (110%) of the Fair Market
Value of a Share on the Grant Date. If and to the extent that an Option by its
terms purports to be granted at a price lower than that permitted by the Plan,
such Option shall be deemed for all purposes to have been granted at the lowest
price that would have in fact have been permitted by the Plan at the time of
grant.

7.4 Expiration Dates. Each Option shall terminate not later than the expiration
date specified in the Award Agreement pertaining to such Option; provided,
however, that the expiration date with respect to an Option shall not be later
than the tenth (10th) anniversary of its Grant Date and the expiration date with
respect to an Incentive Stock Option granted to a Ten Percent Holder shall not
be later than the fifth (5th) anniversary of its Grant Date.

7.5 Exercisability of Options. Subject to Section 7.4, Options granted under the
Plan shall be exercisable at such times, and shall be subject to such
restrictions and conditions, as the Committee shall determine in its sole
discretion. The exercise of an Option is contingent upon payment by the optionee
of the amount sufficient to pay all taxes required to be withheld by any
governmental agency. Such payment may be in any form approved by the Committee.

7.6 Method of Exercise. Options shall be exercised in whole or in part by the
Participant’s delivery of a written notice of exercise to the General Counsel of
the Company (or his or her designee), setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment of
the Exercise Price with respect to each such Share and an amount sufficient to
pay all taxes required to be withheld by any governmental agency. The Exercise
Price shall be payable to the Company in full in cash or its equivalent and no
Shares resulting from the exercise of an Option shall be issued until full
payment therefore has been made. The Committee, in its sole discretion, also may
permit exercise (a) by tendering previously acquired Shares or (b) by any other
means which the Committee, in its sole discretion, determines to both provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan. As soon as practicable after receipt of a written notification of
exercise and full payment for the Shares with respect to which the Option is
exercised, the Company shall deliver to the Participant Share certificates (or
the equivalent if such Shares are held in book entry form) for such Shares with
respect to which the Option is exercised.

 

11



--------------------------------------------------------------------------------

7.7 Early Exercise. The Committee may provide that an Option include a provision
whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Option as to any part or all of the Shares subject
to the Option prior to the full vesting of the Option and such Shares shall be
subject to the provisions of Article VIII and treated as Restricted Stock. Any
unvested Shares so purchased may be subject to a repurchase option in favor of
the Company or to any other restriction the Committee determines to be
appropriate.

7.8 Restrictions on Share Transferability. Incentive Stock Options are not
transferable, except by will or the laws of descent. The Committee may impose
such additional restrictions on any Shares acquired pursuant to the exercise of
an Option as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, or
any blue sky or state securities laws.

7.9 Cashing Out of Option. Unless otherwise provided in the Award Agreement, on
receipt of written notice of exercise, the Committee may elect to cash out all
or part of the portion of the Shares for which an Option is being exercised by
paying the optionee an amount, in cash or Shares, equal to the excess of the
Fair Market Value of the Shares over the option price times the number of Shares
for which the Option is being exercised on the effective date of such cash-out.

7.10 Certain Powers. Notwithstanding anything herein to the contrary, unless
otherwise provided in the Award Agreement, the Committee may, at its sole and
absolute discretion, (i) lower the strike price of an Option after it is
granted, or take any other action with the effect of lowering the strike price
of an Option after it is granted or (ii) permit Participants to cancel an Option
in exchange for another Award.

7.11 Incentive Stock Options. Should any Option granted under this Plan be
designated an “Incentive Stock Option,” but fail, for any reason, to meet the
requirements of the Code for such a designation, then such Option shall be
deemed to be a Non-Qualified Stock Option and shall be valid as such according
to its terms.

7.12 Dividends and Other Distributions. Unless otherwise provided in the Award
Agreement, Participants holding Options shall be entitled to receive
dividend-equivalent payments and other distributions paid with respect to each
Share covered by an Option; provided, that any such dividends or other
distributions will be subject to the same vesting requirements as the Options
and shall be paid at the time the Options become vested. If any dividends or
distributions are paid in Shares, such Shares shall be deposited with the
Company and shall be subject to the same restrictions on transferability and
forfeitability as the Options with respect to which they were paid.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

STOCK AWARDS

8.1 Grant of Stock Awards. Subject to the provisions of the Plan, Stock Awards
may be granted to such Participants at such times, and subject to such terms and
conditions, as determined by the Committee in its sole discretion. Stock Awards
may be issued either alone or in addition to other Awards granted under the
Plan.

8.2 Stock Award Agreement. Each Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares granted, the price, if any, to
be paid for the Shares and the Period of Restriction applicable to a Restricted
Stock Award or RSU Award and such other terms and conditions as the Committee,
in its sole discretion, shall determine.

8.3 Transferability/Share Certificates. Shares subject to an Award of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated during a Period of Restriction. During the Period of Restriction, a
Restricted Stock Award may be registered in the holder’s name or a nominee’s
name at the discretion of the Company and may bear a legend as described in
Section 8.4.2. Unless the Committee determines otherwise, shares of Restricted
Stock shall be held by the Company as escrow agent during the applicable Period
of Restriction, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the Shares subject to the
Restricted Stock Award in the event such Award is forfeited in whole or part.

8.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares subject to an Award of Restricted Stock as it may
deem advisable or appropriate.

8.4.1 General Restrictions. The Committee may set restrictions based upon
applicable federal or state securities laws, or any other basis determined by
the Committee in its discretion.

8.4.2 Legend on Certificates. The Committee, in its sole discretion, may legend
the certificates representing Restricted Stock during the Period of Restriction
to give appropriate notice of such restrictions. For example, the Committee may
determine that some or all certificates representing Shares of Restricted Stock
shall bear the following legend: “The sale or other transfer of the shares of
stock represented by this certificate, whether voluntary, involuntary, or by
operation of law, is subject to certain restrictions on transfer as set forth in
the Citadel Broadcasting Corporation Equity Incentive Plan (the “Plan”), and in
a Restricted Stock Award Agreement (as defined by the Plan). A copy of the Plan
and such Restricted Stock Award Agreement may be obtained from the General
Counsel of Citadel Broadcasting Corporation.”

8.5 Removal of Restrictions. Shares of Restricted Stock covered by a Restricted
Stock Award made under the Plan shall be released from escrow as soon as
practicable after the termination of the Period of Restriction and, subject to
the Company’s right to require payment of any taxes, a certificate or
certificates evidencing ownership of the requisite number of Shares shall be
delivered to the Participant.

 

13



--------------------------------------------------------------------------------

8.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless otherwise provided in the Award Agreement.

8.7 Dividends and Other Distributions. Unless otherwise provided in the Award
Agreement, Participants shall be entitled to receive all dividends and other
distributions paid with respect to Stock Awards provided, that any such
dividends or other distributions will be subject to the same vesting
requirements as the underlying Stock Awards and shall be paid at the time the
Stock Award becomes vested. If any dividends or distributions are paid in
Shares, such Shares shall be deposited with the Company and shall be subject to
the same restrictions on transferability and forfeitability as the Stock Awards
with respect to which they were paid.

ARTICLE IX

STOCK APPRECIATION RIGHTS

9.1 Grant of SARs. Subject to the provisions of the Plan, SARs may be granted to
such Participants at such times, and subject to such terms and conditions, as
shall be determined by the Committee in its sole discretion.

9.2 Base Price and Other Terms. The Committee, subject to the provisions of the
Plan, shall have complete discretion to determine the terms and conditions of
SARs granted under the Plan. Without limiting the foregoing, the Base Price with
respect to Shares subject to a tandem SAR shall be the same as the Exercise
Price with respect to the Shares subject to the related Option.

9.3 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the Base Price (which shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date), the term of the
SAR, the conditions of exercise, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.

9.4 Expiration Dates. Each SAR shall terminate no later than the tenth
(10th) anniversary of its Grant Date; provided, however, that the expiration
date with respect to a tandem SAR shall not be later than the expiration date of
the related Option.

9.5 Exercisability.

9.5.1 Method of Exercise. Unless otherwise specified in the Award Agreement
pertaining to a SAR, a SAR may be exercised (a) by the Participant’s delivery of
a written notice of exercise to the General Counsel of the Company (or his or
her designee) setting forth the number of whole SARs which are being exercised,
(b) in the case of a tandem SAR, by surrendering to the Company any Options
which are cancelled by reason of the exercise of such SAR, and (c) by executing
such documents as the Company may reasonably request.

9.5.2 Tandem SARs. Tandem SARs (i.e., SARs issued in tandem with Options) shall
be exercisable only at such time or times and to the extent that the Options to
which they relate shall be exercisable in accordance with the provisions of
Article VII. The related Options which have been surrendered by the exercise of
a tandem SAR, in whole or in part, shall no longer be exercisable to the extent
the related tandem SARs have been exercised.

 

14



--------------------------------------------------------------------------------

9.5.3 Discretionary Limitations. If the Committee provides, in its discretion,
that any such right is exercisable subject to certain limitations (including,
without limitation, that it is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
Unless otherwise set forth in an Award Agreement, in the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Award agreement, the vesting schedule in such employment agreement
shall govern, provided that such agreement is in effect on the date of grant and
applicable to the specific Award.

9.6 Payment. Except as otherwise provided in the relevant Award Agreement, upon
exercise of a SAR, the Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying: (i) the amount by which the Fair
Market Value of a Share on the date of exercise exceeds the Base Price specified
in the Award Agreement pertaining to such SAR by (ii) the number of Shares with
respect to which the SAR is exercised.

9.7 Payment Upon Exercise of SAR. Payment to a Participant upon the exercise of
the SAR shall be made, as determined by the Committee in its sole discretion,
either (a) in cash, (b) in Shares with a Fair Market Value equal to the amount
of the payment or (c) in a combination thereof, as set forth in the applicable
Award Agreement.

9.8 Dividends and Other Distributions. Unless otherwise provided in the Award
Agreement, Participants holding SARs shall be entitled to receive
dividend-equivalent payments and other distributions paid with respect to each
Share covered by an SAR; provided, that any such dividends or other
distributions will be subject to the same vesting requirements as the SARs and
shall be paid at the time the SARs become vested. If any dividends or
distributions are paid in Shares, such Shares shall be deposited with the
Company and shall be subject to the same restrictions on transferability and
forfeitability as the SARs with respect to which they were paid.

ARTICLE X

PERFORMANCE AWARDS

10.1 General. The Committee may grant a Performance Award to the Participant,
payable in any form described in Section 6.1, upon the attainment of specific
Performance Goals. If the Performance Award is payable in shares of Restricted
Stock, such shares shall be transferable to the Participant only upon attainment
of the relevant Performance Goal in accordance with Article VIII. If the
Performance Award is payable in cash, it may be paid upon attainment of the
relevant Performance Goals either in cash or in shares of Restricted Stock
(based on the then current Fair Market Value of such Shares), as determined by
the Committee, in its sole and absolute discretion. Each Performance Award shall
be evidenced by an Award Agreement in such form that is not inconsistent with
the Plan and that the Committee may from time to time approve. Performance
Awards granted under the Plan shall be subject to the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable, which additional terms
and conditions shall be reflected in the applicable Award Agreement.

 

15



--------------------------------------------------------------------------------

10.2 Performance Goals. Unless otherwise prohibited by applicable law, the
Committee shall have the authority to grant Awards under this Plan that are
contingent upon the achievement of Performance Goals. Such Performance Goals are
to be specified in the relevant Award Agreement and may be based on such factors
including, but not limited to: (a) revenue, (b) earnings per Share (basic and
diluted), (c) net income per Share, (d) Share price, (e) pre-tax profits,
(f) net earnings, (g) net income, (h) operating income, (i) cash flow
(including, without limitation, operating cash flow, free cash flow, discounted
cash flow, return on investment and cash flow in excess of cost of capital),
(j) earnings before interest, taxes, depreciation and amortization, (k) earnings
before interest and taxes, (l) sales, (m) total stockholder return relative to
assets, (n) total stockholder return relative to peers, (o) financial returns
(including, without limitation, return on assets, return on net assets, return
on equity and return on investment), (p) cost reduction targets, (q) customer
satisfaction, (r) customer growth, (s) gross margin, (t) revenue growth,
(u) market share, (v) book value per share, (w) expenses and expense ratio
management, (x) same-store sales or same-stores sales growth, (y) any
combination of the foregoing or (z) with respect to Awards that are not intended
to qualify as performance-based compensation under Section 162(m) of the Code,
such other criteria as the Committee may determine. Performance Goals may be in
respect of the performance of the Company, any of its Subsidiaries or Affiliates
or any combination thereof on either a consolidated, business unit or divisional
level. Performance Goals may be absolute or relative (to prior performance of
the Company or to the performance of one or more other entities or external
indices) and may be expressed in terms of a progression within a specified
range. Multiple Performance Goals may be established and may have the same or
different weighting.

10.3 Additional Criteria. The foregoing criteria shall have any reasonable
definitions that the Committee may specify, which may include or exclude any or
all of the following items, as the Committee may specify: extraordinary, unusual
or non-recurring items; effects of accounting changes; effects of currency
fluctuations; effects of financing activities (e.g., effect on earnings per
share of issuing convertible debt securities); expenses for restructuring,
productivity initiatives or new business initiatives; non-operating items;
acquisition expenses; and effects of divestitures. Any such performance
criterion or combination of such criteria may apply to the Participant’s award
opportunity in its entirety or to any designated portion or portions of the
award opportunity, as the Committee may specify.

10.4 Adjustment to Performance Goals. At any time prior to payment of an Award,
the Committee may adjust previously established Performance-Goals and other
terms and conditions of the Award to reflect major unforeseen events, including,
without limitation, changes in laws, regulations or accounting policies or
procedures, mergers, acquisitions or divestitures or extraordinary, unusual or
non-recurring items.

10.5 Value, Form and Payment of Performance Award. The Committee will establish
the value or range of value of the Performance Award, the form in which the
Award will be paid, and the date(s) and timing of payment of the Award. The
Participant will be entitled to receive the Performance Award only upon the
attainment of the Performance Goals and such other criteria as may be prescribed
by the Committee during the Performance Period.

 

16



--------------------------------------------------------------------------------

10.6 Maximum Number of Performance Awards. Subject to adjustment in accordance
with Section 4.3, the maximum number of Shares that may be subject to
Performance Awards granted to any Participant during the term of the Plan is
10,000,000. Subject to adjustment in accordance with Section 4.3, the maximum
amount that can be paid out in cash to any Participant in respect of any
cash-settled Performance Award granted to such Participant during the term of
the Plan that is not expressed in the form of Share equivalents is the Fair
Market Value of 10,000,000 Shares as of the date of grant.

ARTICLE XI

OTHER STOCK AWARDS

11.1 Grant. Subject to the provisions of the Plan, the Committee may grant Other
Stock-Based Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to Shares, including, but not limited to,
Shares awarded purely as a bonus and not subject to any restrictions or
conditions, Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or a Subsidiary,
performance units, dividend equivalent units, stock equivalent units, and
deferred stock units. To the extent permitted by law, the Committee may, in its
sole discretion, permit Eligible Individuals to defer all or a portion of their
cash compensation in the form of Other Stock-Based Awards granted under this
Plan, subject to the terms and conditions of any deferred compensation
arrangement established by the Company, which shall be intended to comply with
Section 409A of the Code. Other Stock-Based Awards may be granted either alone
or in addition to or in tandem with other Awards granted under the Plan.

11.2 Non-Transferability. Subject to the applicable provisions of the Award
Agreement and this Plan, Shares subject to Awards made under this Article XI may
not be Transferred prior to the date on which the Shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.

11.3 Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award Agreement and this Plan, the
recipient of an Award under this Article XI shall be entitled to receive all
dividends and other distributions paid with respect to such Award provided, that
any such dividends or other distributions will be subject to the same vesting
requirements as the underlying Award and shall be paid at the time the Award
becomes vested. If any dividends or distributions are paid in Shares, such
Shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Award with respect to
which they were paid.

11.4 Vesting. Any Award under this Article XI and any Shares covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion. Unless
expressly provided otherwise in an Award Agreement, in the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Award Agreement, the vesting schedule in such employment agreement
shall govern, provided that such agreement is in effect on the date of grant and
applicable to the specific Award.

 

17



--------------------------------------------------------------------------------

11.5 Price. Shares issued on a bonus basis under this Article XI may be issued
for no cash consideration; Shares purchased pursuant to a purchase right awarded
under this Article XI shall be priced, as determined by the Committee in its
sole discretion.

11.6 Payment. The form of payment for the Other Stock-Based Award shall be
specified in the Award Agreement.

ARTICLE XII

PARTICIPANT TERMINATION

12.1 Rules Applicable to Options and SARs. Unless otherwise determined by the
Committee in the applicable Award Agreement (or, if no rights of the Participant
are reduced, thereafter) or otherwise provided in any applicable agreement
between the Company and a Participant:

12.1.1 Termination by Reason of Death or Disability. If a Participant’s
Termination is by reason of death or Disability, all Options or SARs that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant’s estate) at any time
within a one-year period from the date of such Termination, but in no event
beyond the expiration of the stated term of such Options or SARs; provided,
however, if the Participant dies within such exercise period, all unexercised
Options or SARs held by such Participant shall thereafter be exercisable, to the
extent to which they were exercisable at the time of death, for a period of one
year from the date of such death, but in no event beyond the expiration of the
stated term of such Options or SARs.

12.1.2 Termination Without Cause or For Good Reason. If a Participant’s
Termination is by involuntary termination without Cause or for Good Reason, all
Options or SARs that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of 90 days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Options or SARs.

12.1.3 Termination without Good Reason. If a Participant’s Termination is
without Good Reason, all Options or SARs that are held by such Participant that
are vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of 90 days from the
date of such Termination, but in no event beyond the expiration of the stated
terms of such Options or SARs.

12.1.4 Termination for Cause. If a Participant’s Termination is for Cause all
Options or SARs, whether vested or unvested, that are held by such Participant
shall thereupon terminate and expire as of the date of such Termination.

12.1.5 Unvested Options and SARs. Except as set forth in the applicable Award
Agreement, Options or SARs that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

 

18



--------------------------------------------------------------------------------

12.2 Rules Applicable to Stock Awards, Performance Awards and Other Stock-Based
Awards. Unless otherwise determined by the Committee in the applicable Award
Agreement (or, if no rights of the Participant are reduced, thereafter) or
otherwise provided in any applicable agreement between the Company and a
Participant, upon a Participant’s Termination for any reason: (i) during the
relevant Restriction Period, all Stock Awards still subject to restriction shall
be forfeited; and (ii) any unvested Performance Award or Other Stock-Based
Awards shall be forfeited.

ARTICLE XIII

CHANGE IN CONTROL

The Committee may provide, in an Award Agreement or otherwise, that in the event
of a Change in Control, unless the right to accelerated vesting, the lapse of
restrictions or risks of forfeiture, or accelerated delivery or receipt of cash
provided for herein is waived or deferred by a Participant and the Company by
written notice prior to the Change in Control, all restrictions and risks of
forfeiture on Awards (other than those imposed by law or regulation) shall
lapse, and all deferral or vesting periods relating to Awards shall immediately
expire. In the event of a Change in Control, the Board can unilaterally
implement or negotiate a procedure with any party to the Change in Control
pursuant to which all Participants’ unexercised Options may be cashed out as
part of the purchase transaction, without requiring exercise, for the difference
between the purchase price and the Exercise Price.

ARTICLE XIV

AMENDMENT, TERMINATION AND DURATION

14.1 Amendment, Suspension or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including, without limitation, Section 422
of the Code and the rules of the applicable securities exchange; provided,
however, the Board may amend the Plan and any Award Agreement without
shareholder approval as necessary to avoid the imposition of any taxes under
Section 409A of the Code. Subject to the preceding sentence, the amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, materially adversely alter or impair any rights or obligations
under any Award theretofore granted to such Participant. Notwithstanding the
foregoing, the Committee may, but shall not be required to, amend or modify any
Award to the extent necessary to avoid the imposition of taxes under
Section 409A of the Code. The Company intends to administer the Plan and all
Awards granted thereunder in a manner that complies with Code Section 409A,
however, the Company shall not be responsible for any additional tax imposed
pursuant to Code Section 409A, nor will the Company indemnify or otherwise
reimburse Participant for any liability incurred as a result of Code
Section 409A. No Award may be granted during any period of suspension or after
termination of the Plan.

14.2 Duration of the Plan. The Plan shall, subject to Section 14.1, terminate
ten (10) years after adoption by the Board, unless earlier terminated by the
Board and no further Awards shall be granted under the Plan. The termination of
the Plan shall not affect any Awards granted prior to the termination of the
Plan.

 

19



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

15.1 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, for any reason and with or without cause.

15.2 Acceptance. Awards granted pursuant to this Plan must be accepted within a
period of six (6) months (or such other period as the Committee may specify (the
“Acceptance Period”)) after the grant date, by executing an Award Agreement and
by paying whatever price (if any) the Committee has designated thereunder. Any
Award not accepted as described in this Section 15.2 shall be forfeited for no
consideration immediately upon the expiration of the Acceptance Period.

15.3 Participation. No person shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award. The Committee’s determination under the Plan (including, without
limitation, determination of the eligible Employees who shall be granted Awards,
the form, amount and timing of such Awards, the terms and provisions of Awards
and the Awards Agreements and the establishment of Performance Goals) need not
be uniform and may be made by it selectively among eligible Employees who
receive or are eligible to receive Awards under the Plan, ether or not such
eligible Employees are similarly situated.

15.4 Unfunded Status. The Plan is intended to constitute an “unfunded” plan for
incentive and deferred compensation. With respect to any payments not yet made
to a Participant by the Company, nothing set forth herein shall give any
Participant any rights that are greater than those of a general creditor of the
Company. In its sole and absolute discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Shares or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

15.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

15.6 Beneficiary Designations. Subject to the restrictions in Section 15.7
below, a Participant under the Plan may name a beneficiary or beneficiaries to
whom any vested but unpaid Award shall be paid in the event of the Participant’s
death. For purposes of this Section, a beneficiary may include a designated
trust having as its primary beneficiary a family member of a Participant. Each
such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate and,
subject to the terms of the Plan and of the applicable Award Agreement, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.

 

20



--------------------------------------------------------------------------------

15.7 Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution; provided, however, that
except as provided by in the relevant Award Agreement, a Participant may
transfer, without consideration, an Award other than an Incentive Stock Option
to one or more members of his or her Immediate Family, to a trust established
for the exclusive benefit of one or more members of his or her Immediate Family,
to a partnership in which all the partners are members of his or her Immediate
Family, or to a limited liability company in which all the members are members
of his or her Immediate Family; provided, further, that any such Immediate
Family, and any such trust, partnership and limited liability company, shall
agree to be and shall be bound by the terms of the Plan, and by the terms and
provisions of the applicable Award Agreement and any other agreements covering
the transferred Awards. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant and may be exercised only by the Participant or the Participant’s
legal representative.

15.8 No Rights as Shareholder. Except to the limited extent provided in Sections
8.6 and 8.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares, if any, or in the event the Shares are
non-certificate, such other method of recording beneficial ownership, shall have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary).

15.9 Withholding.

15.9.1 General. As a condition to the settlement of any Award hereunder, a
Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company (including, without limitation, authorizing
withholding from payroll and any other amounts payable to the Participant), an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to comply with the
Code and/or any other applicable law, rule or regulation with respect to the
Award. Unless the tax withholding obligations of the Company are satisfied, the
Company shall have no obligation to issue a certificate or book-entry transfer
for such Shares.

15.9.2 Shares Not Publicly Traded. Notwithstanding anything to the contrary in
Section 15.9.1, in the event the Shares are not listed for trading on an
established securities exchange on the date an Award is required to be settled
then the Company shall, at the request of the Participant, deduct or withhold
Shares having a Fair Market Value equal to the minimum amount required to be
withheld to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to comply with the
Code and/or any other applicable law, rule or regulation with respect to such
Award.

15.9.3 Company Election to Pay Cash. Notwithstanding anything herein to the
contrary, unless otherwise provided in the Award Agreement, in the event that
the settlement of any Award is to be made in Shares and such settlement would
result in the Company having more than 290 shareholders, then the Board, in its
sole and absolute discretion, may elect to settle such Award in cash.

 

21



--------------------------------------------------------------------------------

15.9.4 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) paying cash, (b) having the Company withhold
otherwise deliverable Shares, (c) delivering to the Company already-owned Shares
having a Fair Market Value equal to the tax obligation, or (d) any combination
of the foregoing.

15.10 No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s or
Affiliate’s capital structure or business, (b) any merger, consolidation or
change in the ownership of the Company or any Subsidiary or Affiliate, (c) any
issue of bonds, debentures, capital, preferred or prior preference stocks ahead
of or affecting the Company’s or any Subsidiary’s or Affiliate’s capital stock
or the rights thereof, (d) any dissolution or liquidation of the Company or any
Subsidiary or Affiliate, (e) any sale or transfer of all or any part of the
Company’s or any Subsidiary’s or Affiliate’s assets or business, or (f) any
other corporate act or proceeding by the Company or any Subsidiary or Affiliate.
No Participant, beneficiary or any other person shall have any claim against any
Member of the Board or the Committee, the Company or any Subsidiary or
Affiliate, or any employees, officers, shareholders or agents of the Company or
any Subsidiary or Affiliate, as a result of any such action.

15.11 Conditions and Restrictions on Shares. Each Participant to whom an Award
is made under the Plan shall (i) enter into an Award Agreement with the Company
that shall contain such provisions consistent with the provisions of the Plan,
as may be approved by the Committee and (ii) to the extent the Award is made at
a time prior to the date Shares are listed for trading on an established
securities exchange, enter into a “Stockholder’s Agreement” that is
substantially similar in all material respect to any stockholder’s agreement
entered into by any other employee of the Company or its Subsidiaries in
connection with the Award of any equity-based compensation. Each Award made
hereunder shall be subject to the requirement that if at any time the Company
determines that the listing, registration or qualification of the Shares subject
to such Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the exercise or
settlement of such Award or the delivery of Shares thereunder, such Award shall
not be exercised or settled and such Shares shall not be delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company may require that certificates evidencing Shares delivered
pursuant to any Award made hereunder bear a legend indicating that the sale,
transfer or other disposition thereof by the holder is prohibited except in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder. Finally, no Shares shall be issued and delivered under
the Plan, unless the issuance and delivery of those Shares shall comply with all
relevant regulations and any registration, approval or action thereunder.

 

22



--------------------------------------------------------------------------------

15.12 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

15.13 Severability. In the event any provision of the Plan or of any Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or the Award
Agreement, and the Plan and/or the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

15.14 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

15.15 Governing Law. The Plan and all determinations made and actions taken
pursuant hereto to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of Delaware and construed accordingly.

15.16 Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to this Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be brought in
any Court in the State of Florida, and the Company and each Participant shall
submit to the exclusive jurisdiction of such courts for the purpose of any such
suit, action, proceeding or judgment. The Company and each Participant shall
irrevocably waive any objections which he, she or it may have to the laying of
the venue of any suit, action or proceeding arising out of or relating to this
Plan or any Award Agreement brought in any Court in the State of Florida, and
shall further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum.
The Company and each Participant shall waive any right he, she or it may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Plan or any Award Agreement or any course of conduct,
course of dealing, verbal or written statement or action of any party to any
Award Agreement or relating to this Plan in any way.

15.17 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

15.18 Payments to Minors. Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipt thereof shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

 

23



--------------------------------------------------------------------------------

15.19 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void. The Company shall have
no liability to a Participant, or any other party, if an Award that is intended
to be exempt from, or compliant with, Code Section 409A is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A, responsibility for payment of such penalties shall rest
solely with the affected Participant(s) and not with the Company.

15.20 Section 16(b) of the Exchange Act. All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving Shares
are intended to comply with any applicable exemptive condition under Rule 16b-3.
The Committee may, in its sole discretion, establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or proper for the administration
and operation of this Plan and the transaction of business thereunder.

15.21 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

15.22 Costs. The Company shall bear all expenses associated with administering
this Plan, including expenses of issuing Shares pursuant to any Awards
hereunder.

15.23 Award Agreement. Notwithstanding any other provision of the Plan, to the
extent the provisions of any Award Agreement are inconsistent with terms of the
Plan and such inconsistency is a result of compliance with laws of the
jurisdiction in which the Participant is resident or is related to taxation of
such Award in such jurisdiction, the relevant provisions of the particular Award
Agreement shall govern.

 

24